DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species I(a), claims 1-15 and 17, in the reply filed on July 8, 2022 is acknowledged.
Claims 16 and 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.
Claims 9 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 1-4 for the claim limitations of "a non-concentric semiconductor region is positioned relative to the first semiconductor region and provides an emitter for the NPN BJT", as recited in claim 9; and "the plurality of concentric semiconductor regions includes an isolation concentric semiconductor region", as recited in claim 13, and these features are found on an unelected embodiment of Fig. 8.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "plurality of concentric semiconductor regions" (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-8, 10-12, 14, 15 and 17 are objected to because of the following informalities:  
i) A comma should be inserted after claim number (claims 2, 6, 10, 11, 14 and 17). 
ii) Changing ":" to "," after claim number (claims 3-5, 7, 8, 12 and 15) and "and further including" to "further comprising" (claims 2, 14 and 17), are suggested.
iii) Undefined acronyms/symbols, such as BJT (claim 3, line 3). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a first concentric semiconductor region", as recited in claims 3-5, 8 and 15, is unclear as to whether said limitation is the same as or different from "at least one concentric semiconductor region", as recited in claim 1.
The claimed limitation of "a second concentric semiconductor region", as recited in claims 3, 5, 8 and 15, is unclear as to whether said limitation is the same as or different from "at least one concentric semiconductor region", as recited in claim 1.
The claimed limitation of "a third concentric semiconductor region", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "at least one concentric semiconductor region", as recited in claim 1.
The claimed limitation of "a semiconductor type", as recited in claims 10 and 12, is unclear as to whether said limitation is the same as or different from "a semiconductor type", as recited in claim 1.
The claimed limitation of "a plan perspective", as recited in claim 12, line 5, is unclear as to whether said limitation is the same as or different from "a plan perspective", as recited in claim 12, line 3.

Allowable Subject Matter
Claims 1-8, 10-12, 14, 15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "surrounded by at least one concentric semiconductor region in the plurality of concentric semiconductor regions: an electrically non-contacted region of a semiconductor type and positioned to modulate a snapback voltage of the silicon controlled rectifier; and an electrically-connected region of the semiconductor type and positioned to provide a diodic response between the at least one concentric semiconductor region in the plurality of concentric semiconductor region and the electrically-connected region", as recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ref's A-F are cited as being related to a silicon controlled rectifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811